Dismiss and Opinion Filed October 3, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00415-CV

                 VICTOR AND JAYME CANTU, Appellants
                                V.
                  JOHN AND DONNA MOSES, Appellees

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-00761-2022

                       MEMORANDUM OPINION
                   Before Justices Osborne, Nowell, and Smith
                           Opinion by Justice Osborne
      By postcard dated September 6, 2022, we directed appellants to file their

overdue brief within ten days and cautioned them that failure to comply would result

in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). To date, appellants have

not complied. Accordingly, we dismiss the appeal. See id.




                                          /Leslie Osborne//
220415f.p05                               LESLIE OSBORNE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

VICTOR AND JAYME CANTU,                      On Appeal from the County Court at
Appellants                                   Law No. 3, Collin County, Texas
                                             Trial Court Cause No. 003-00761-
No. 05-22-00415-CV          V.               2022.
                                             Opinion delivered by Justice
JOHN AND DONNA MOSES,                        Osborne, Justices Nowell and Smith
Appellees                                    participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 3rd day of October 2022.




                                       –2–